Order entered March 31, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01456-CV

                         JUDY HARALSON EDWARDS, Appellant

                                               V.

                               JAMES O. EDWARDS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05457-C

                                           ORDER
       By letter dated January 2, 2014, the Court Reporter notified the Court that no reporter’s

record had been requested in this case. By letter dated the same day, we informed appellant the

Court Reporter had notified us that the reporter’s record had not been filed because appellant had

not requested the record. We directed appellant to provide the Court with written verification

she had requested the record and had paid for or made arrangements to pay for the record, or had

been found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record.     To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the reporter’s
record. Therefore, we ORDER this appeal submitted without a reporter’s record. Appellant’s

brief is due THIRTY DAYS from the date of this order.


                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE